                       Case 8:19-cv-02334-PWG Document 14 Filed 12/09/19 Page 1 of 2
                                         1001 Pennsylvania Avenue, NW, Washington, DC 20004-2595                             g   p202 624-2500    g   f202 628-5116




        Ali H.K. Tehrani
        (202) 624-2797
        ATehrani@crowell.com


                                                                       December 9, 2019

        VIA ELECTRONIC FILING

        The Honorable Paul W. Grimm
        United States District Court for the District of Maryland
        6500 Cherrywood Lane, Suite 465A
        Greenbelt, MD 20770

                  Re:           InnoBrilliance, LLC v. Rekor Recognition Systems, Inc.,
                                No. 8:19-cv-02334-PWG (D. Md.)

        Dear Judge Grimm:

                  I represent Defendant Rekor Recognition Systems, Inc. (“Rekor”) in the above-captioned

        matter. On December 6, 2019, I filed a Third Motion to Extend Time to Respond to the

        Complaint (“Motion”) on behalf of Rekor. See ECF No. 13. This letter is intended to inform the

        Court that Counsel for Plaintiff Innobrilliance, LLC has snice indicated that it will not oppose the

        Motion.


                                                                                            Respectfully submitted,




                                                                                            Ali H.K. Tehrani




Crowell & Moring LLP   g   www.crowell.com   g   Washington, DC   g   New York   g   San Francisco   g   Los Angeles   g   Orange County   g   Anchorage   g   London   g   Brussels
         Case 8:19-cv-02334-PWG Document 14 Filed 12/09/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on December 9, 2019, the foregoing was filed

electronically with the Court, with notice of the filing generated and sent electronically via the

Court’s CM/ECF system.


                                             /s/ Ali H.K. Tehrani___________
                                             Ali H.K. Tehrani

                                             Counsel for Defendant
                                             Rekor Recognition Systems, Inc.
